'By the Court.
The judgment must be opened, on the usual terms, upon the affidavit of merits. The nature of these proceedings furnish peculiar reason why the affidavit should be regarded favourably. It is true that the defendant may appear or be brought into court, under our statute, in a number of ways ; and when he is in, the plaintiff may file his declaration and progress in his cause. But the proceedings against joint debtors, are of a harsh character and sometimes subject them to unfair and unjust judgments. See Ford v. Munson, page 93.
Judgment opened and rule to plead.